PER CURIAM.
This cause was heard upon the transcript of the record, briefs and arguments of counsel; and it appearing to the court that there is no reversible error upon the record, it is therefore ordered and adjudged that the judgment entered in the District Court on January 12, 1940, from which Nashville Trust Company, executor, appellant and cross-appellee, prosecuted an appeal, and from which Herff Motor Company, cross-appellant and appellee, likewise prosecuted an appeal, be, and the same is, in all things affirmed.